DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) (i.e. US Prov’l Appl’n 62/087,517, filed 12/4/14) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: save for TCPT, TCDPN, and TCDPA, the ligands of claim 12 are not sufficiently supported in the ‘517 application to satisfy the requirements of 35 U.S.C. 112(a)/1st par. (save for the best mode requirement, which is not a prerequisite to awarding/applying the priority benefit claim), as they are absent therefrom.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  As such, the effective filing date for claim 12’s ligands (other than those listed above) is 12/4/15, i.e. the filing date of PCT/IB2015/059383 (see applicant’s 12/22/20 ADS, and the BIB Data Sheet attached hereto).

Potentially Allowable Subject Matter
Claim 20 would be allowable if a TD/e-TD were to be filed over ‘402 and ‘101 as detailed below.  Regarding claim 20, searches of the prior art did not uncover any references anticipating or rendering prima facie obvious employing a structure from the claimed list in the claimed method.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant claims 1-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 10,322,402 (2019) (“’402”). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope and do not manifest any non-obvious differences as detailed below.  Regarding instant claim 1, ‘402 claims a method of removing one or more compounds from a fluid, comprising contacting an M-soc-MOF (i.e. a MOF having a square octahedral “soc” topology and a metal M) with a fluid comprising at least O2, sorbing the O2 from the fluid with the M-soc-MOF, and storing the O2 with the M-soc-MOF, wherein M is a metal such as Al.  See ‘402 at, e.g., clms. 1-2 and 19.  In view of ‘402’s claiming the appropriateness of employing a metal such as Al as its M, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335, 65 USPQ 297, 301 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”), In re Leshin, 125 USPQ 416, 417-18 See also Pfizer v. Apotex, 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) (holding that selecting from a set of 53 anions known to be acceptable for the given purpose would still give rise to a reasonable expectation of success [despite the size of the set]); MPEP 2143 E.
Regarding instant claims 2-15 and 20, ‘402 so claims.  See ‘402 at, respectively, clms. 13, 14, 9, 10, 2, 2, 2, 9-11, 5, 4, 6, 12, 18, 1, and, 19 or 2 and 6.
Regarding instant claim 16, as ‘402’s O2 sorption and storage claims do not specify a T therefor, room/ambient T (i.e. ~20-25oC) is reasonably presumed.  MPEP 2144.01.

Instant claims 1 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US 10,870,101 (2020) (“’101”). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope and do not manifest any non-obvious differences as detailed below.  Regarding instant claim 1, ‘101 claims a method of removing one or more compounds from a fluid, comprising contacting an M-soc-MOF (i.e. a MOF having a square octahedral “soc” topology and a metal M) with a fluid comprising at least O2, sorbing the O2 from the fluid with the M-soc-MOF, and storing the O2 with the M-soc-MOF, wherein M is a metal such as Al.  See ‘101 at, e.g., clms. 1 and 11.  In view of ‘101’s claiming the appropriateness of employing a metal such as Al as its M, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so.  Sinclair & Carroll Co., In re Leshin; MPEP 2144.07.  See also Pfizer v. Apotex; MPEP 2143 E.
Regarding instant claims 14-20, ‘101 so claims.  See ‘101 at, respectively, clms. 10, 1 and 11, 6 and 13, 7 and 13, 8 and 11, 9, and, 1 and 5 (or 11-12).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the 2010 Moellmer et al. article (cited in applicant’s 12/22/20 eight-page IDS) (“Moellmer”).  Regarding claims 1-3 and 15-17, Moellmer discloses a method of removing CH4 from a fluid, comprising contacting an M-soc-MOF (BET surface area: ~892 or ~1148 m2/g; av. pore vol.: ~0.45-0.47 cm3/g) with the fluid, and sorbing and storing the CH4 from the fluid; T and P values/ranges of 273-323K (0-50oC) and 0 ≤ P < 3 MPa (0 ≤ P < 30 bar).  See Moellmer at, e.g., pp. 345-46 (sections 2.1-2.2.1), 347-48 (bridging par.), 349 (R col., 1st full par.), 349-50 (bridging par.), 351 (R col., 2nd full par.), 351 (par. bridging L & R col.) and 351-52 (bridging par.: CO2-to-CH4 loading ratio); Figs. 1, 3, 4(b), 8, and 11.  
Regarding claims 4-12, Moellmer’s M-soc-MOF is In-soc-MOF, which comprises octahedral indium-carboxylate trimer molecular building blocks (“MBBs”) comprising the formula [In3O(CO2)6] and ≥1 organic ligands, namely the rectangular planar tetracarboxylate ligand 3,3’,5,5’-azobenzenetetracarboxylic acid1 (deprotonated, i.e. as the corresponding tetracarboxylate); the indium being trivalent.  See id. at, e.g., pp. 345-46 (§2.1); Fig. 1. 
claim 13, Moellmer’s M-soc-MOF includes “guest water molecules[.]”  See id. at, e.g., p. 346 (1st full par.).
Regarding claims 18-19, Moellmer’s M-soc-MOF desorbed/outgassed its sorbed CH4 at room T (i.e. no heat being applied).  See id. at, e.g., p. 346 (§2.2-2.2.1).

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ornstein et al., US 2016/0340181 (published 11/24/16; PCT filed 6/9/15; US Prov’l Appl’n filed 6/10/14) (“Ornstein”) as illustrated by the 2017 Yuan et al. Joule article (“Yuan”)2.  Regarding claim 1, Ornstein discloses a method comprising contacting PCN-250(Fe3) with a CH4-comprising fluid, thereby sorbing CH4 with the PCN-250(Fe3).  See Ornstein at, e.g., par. 107, 126-130, and 135-140; Fig. 3.  While Ornstein does not disclose that its PCN-250(Fe3) has a square octahedral (“soc”) topology, Yuan so states.  See Yuan at, e.g., p. 807 (“Results and Discussion” 1st par.).
Regarding claims 2-3, Ornstein’s PCN-250(Fe3) has a BET surface area of >800 m2/g (i.e. ≥ 1,020 m2/g)3 and an avg. pore V of 0.61 cm3/g.  See Ornstein at, e.g., par. 38, 48, and 55.
Regarding claims 4-12, Ornstein’s PCN-250(Fe3) comprises one or more trimers of trivalent Fe (i.e. as Fe-carboxylate octahedra of formula [Fe3O(CO2)6]) and the rectangular planar tetracarboxylate ligand L22 (i.e. 3,3’,5,5’-azobenzenetetracarboxylate, aka (E)-5,5’-(diazene-1,2-diyl)diisophthalic acid as in claim 12).  See Ornstein at, e.g., par. 135-138; Yuan at, e.g., p. 807 (“Results and Discussion” 1st par.) and Fig. 1 (esp. 1A-1B).
Regarding claim 13, Ornstein discloses that higher hydrocarbons (n-decane being specifically disclosed) in its CH4-comprising fluid are also contained within its CH4-sorbed 3); these higher hydrocarbons are considered to be guest molecules as claimed.  See Ornstein at, e.g., par. 24 and 139.
Regarding claim 14, Ornstein’s method is employed with CH4-comprising fluids such as natural gas.  See id. at, e.g., par. 22 and 112.
Regarding claims 15-17, Ornstein employs ~260-323 K (or “normal”/“room” T, i.e. ~273 K) and ~30-65 bar (65 bar being specifically employed) conditions for sorbing CH4.  See id. at, e.g., par. 8, 22, 78 129, and 139; Fig. 3.
Regarding claims 18-19, Ornstein desorbs its CH4.  See id. at, e.g., par. 24 and 79-81.  As to claim 19, since no T value is given, ambient/room T is reasonably presumed.  MPEP 2112 (regarding implicit disclosures).  This is especially so since such T is employed for the sorption, and desorption (i.e. at 2-5 bar) is conducted at significantly lower P than the ~30-65 bar sorption.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Moellmer in view of the 2013 Peng et al. article (cited in applicant’s 12/22/20 seven-page IDS) (“Peng”).  Regarding claim 14, Moellmer’s teachings are as above.  Moellmer teaches that CO2 is preferentially adsorbed up to ~6.6x over CH4 when a fluid comprising both CO2 and CH4 is contacted with its In-soc-MOF.  See Moellmer at, e.g., pp. 351 (4th full par.) to 351-52 (bridging par.); Fig. 11.  While Moellmer does not employ natural gas or biogas as its fluid, this limitation is taught by Peng.
2 and/or especially H2S from natural gas and/or biogas streams, which Peng defines as a “CH4-CO2-H2S” stream, by contacting such streams with (Moellmer’s) [In-]soc-MOF, which is defined as having a formula of [In3O(C16N2O8H6)1.5]-(NO3) (akin to Moellmer’s In-soc-MOF’s formula).  See Peng at, e.g., abstr.; pp. 2928-29 (Intro. 1st par.), 2929 (R col., 1st two par.), 2930-31 (bridging par.), 2933 (R col., 1st par.), and 2935 (L col., and R col. “Screening adsorbents…”); Figs. 1(q), 2, 4.  See also Moellmer at, e.g., pp. 345-46 (section 2.1).  Given Moellmer’s teaching of the strong preference of its In-soc-MOF for adsorbing CO2 over CH4 (CH4 nevertheless also being adsorbed) and Peng’s teaching of the great effectiveness of (Moellmer’s) [In-]soc-MOF in H2S removal from CH4-CO2-H2S streams such as natural gas and/or biogas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moellmer’s overall methodology by employing natural gas and/or biogas as its fluid, given Peng’s teaching of the great effectiveness of (Moellmer’s) [In-]soc-MOF in removing CO2 and H2S therefrom (i.e. leaving only or at least predominantly the saleable and valuable CH4).  MPEP 2143 I.(C)-(D)&(G).

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/DANIEL BERNS/ March 18, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Also known as (E)-5,5’-(diazene-1,2-diyl)diisophthalic acid, per claim 12.
        2 Since Yuan is merely cited to illustrate certain truisms/properties of Ornstein’s PCN-250 despite Ornstein’s silence thereon, it matters not whether Yuan qualifies as prior art.  MPEP 2124.
        3 Note: Ornstein’s “mg2/g” surface area units is a misspelling of “m2/g”; mg is a unit of mass, not measurement.